IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs January 6, 2004

                  STATE OF TENNESSEE V. BARRY RAY LONG

                 Direct Appeal from the Criminal Court for Weakley County
                        No. CR20-2003 William B. Acree, Jr., Judge



                     No. W2003-01198-CCA-R3-CD - Filed June 16, 2004


The Weakley County Grand Jury indicted the defendant for manufacturing not less than .5 ounce
or more than 10 pounds of marijuana. The Weakley County Sheriff’s Department found the
marijuana pursuant to a search of the defendant’s home based on a search warrant. The sheriff’s
department received the search warrant based on information garnered in a non-consensual
warrantless search of a portable shed behind the defendant’s home. Due to previous drug-related
charges which were later dismissed, the portable shed had been the subject of forfeiture proceedings
in 2000. The defendant made no efforts to contest the forfeiture, but the sheriff’s department also
made no efforts to remove the portable shed. The defendant filed a motion to suppress the evidence
found as a result of the search of the portable shed. After a hearing, the trial court denied the motion.
The defendant then entered a plea of guilty and purported to reserve this certified question for
appeal: Whether or not the search of the storage shed predicated on a search warrant was preceded
and based upon a prior warrantless search. Because of the ambiguity of the certified question as
presented, we dismiss the appeal.


                Tenn. R. App. P. 3 Appeal as of Right; The Appeal is Dismissed


JERRY L. SMITH , J., delivered the opinion of the court, in which DAVID G. HAYES, and THOMAS T.
WOODALL, JJ., joined.


Mike Mosier, Jackson, Tennessee, for the appellant, Barry Ray Long.


Paul G. Summers, Attorney General & Reporter; Thomas E. Williams, III, Assistant Attorney
General; Thomas A. Thomas, District Attorney General, for the appellee, State of Tennessee.
                                           OPINION


                                       Factual Background


On January 6, 2003, the Weakley County Grand Jury indicted the defendant for manufacturing not
less than .5 ounce or more than 10 pounds of marijuana. The defendant filed a motion to suppress
the marijuana obtained from his home. On March 20, 2003, the trial court held a hearing and
subsequently denied the motion to suppress by written order. The trial court’s findings were as
follows:


                The facts are undisputed. In the year 2000, law enforcement officers found
       that the defendant was growing marijuana in a portable building which he owned and
       which was located on his land. An order of forfeiture was entered on September 22,
       2000, ordering that the building be forfeited to Weakley County, Tennessee.
       Although the 2000 case against the defendant was dismissed because of an improper
       search, the defendant did not contest the forfeiture warrant. Following the order of
       forfeiture, crime scene tape was put around the building. The building was not
       locked or secured.


              The sheriff’s department made no effort to sell or otherwise dispose of the
       building, but left it upon the defendant’s property.


               In October 2002, the sheriff’s department received a tip that the defendant
       was growing marijuana in the portable building. After conferring with the District
       Attorney General, the sheriff concluded that he did not have probable cause to obtain
       a search warrant, but he also concluded that one was not necessary.


               On or about October 15, 2002, deputies went to the defendant’s house and
       told the defendant they were there to inspect the portable building. The building was
       located behind the defendant’s house. The defendant asked if they had a search
       warrant and was told that a search warrant was not necessary. During the search, the
       deputies found a substantial amount of marijuana and drug paraphernalia.


                                               -2-
               The defendant argues that the State should have moved the portable building
       from the defendant’s land within a reasonable period of time which the State did not
       do. Accordingly, the State did not have the right to search the building. The State
       essentially argues that it was the county’s building and that the officers had the right
       to enter it if they chose to do so.


               The ownership of the building by Weakley County is not at issue. The Court
       finds no authority for requiring the State to dispose of the building within any
       specific time period. Therefore, the Court finds the State had the right to enter the
       building, and the defendant has no standing to contest their entry. The motion to
       suppress is denied.



       On April 24, 2003, the defendant pled guilty, and the trial court sentenced him to two years
in community corrections. The defendant’s guilty plea was entered pursuant to Rule 37(b) of the
Tennessee Rules of Criminal Procedure reserving a certified question. The certified question
purportedly reserved is: Whether or not the search of the storage shed predicated on a search warrant
was preceded and based upon a prior warrantless search. The defendant filed his notice to appeal
on May 14, 2003.



                                              Analysis


         This Court is unable to discern the meaning of the certified question. The certified question
refers to “the search of the storage shed predicated on a search warrant.” However, in the trial
court’s findings and in the stipulation of facts it is clearly stated that there was no search warrant
involved with the search of the portable shed. In fact, according to the briefs of both parties, the
issue is the very fact that there was no search warrant and that the defendant did not give consent for
the search of the portable shed. In addition, if we are meant to analyze the September 2000 search
of the portable shed, we do not have an adequate record to address the legality of that search since
that search does not form the basis of the conviction before us.


       Rule 37(b)(2)(i) of the Tennessee Rules of Criminal Procedure sets out the requirements for
an appeal based upon a certified question as the following:


               (A) the judgment of the conviction, or other document to which such
       judgment refers that is filed before the notice of appeal, must contain a statement of
       the certified question of law reserved by defendant for appellate review;


                                                 -3-
               (B) The question of law must be stated in the judgment or document so as to
       identify clearly the scope and limits of the legal issue reserved; (emphasis supplied)
              (C) The judgment or document must reflect that the certified question was
       expressly reserved with the consent of the state and the trial judge; and’
                (D) The judgment or document must reflect that the defendant, the state, and
       the trial judge are of the opinion that the certified question is dispositive of the case
       ....


         The purported certified question of law in this case does not “identify clearly the scope and
limits of the legal issue”. Therefore, we can only conclude that the certified question does not meet
the strict requirements of Rule 37(b)(2)(i) of Tennessee Rules of Criminal Procedure. See State v.
Pendergrass, 937 S.W.2d 834, 837 (Tenn. 1996); State v. Preston, 759 S.W.2d 647, 650 (Tenn.
1988) (holding requirements of Rule 37(b)(2)(I) or (iv) are mandatory and jurisdictional.)


                                             Conclusion


       In light of the foregoing this appeal is DISMISSED.




                                                       ___________________________________
                                                       JERRY L. SMITH, JUDGE




                                                 -4-